IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MILLARD MITZEL, III,                     : No. 421 WAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE,                    :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of April, 2019, the Petition for Allowance of Appeal is

DENIED.